                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

SOUTHERN NEW MEXICO
NEUROSURGERY, LLC,

       Plaintiff,

v.                                                                       No. 19-cv-0464 SMV/CG

BLAKE HARDIN and
HARDIN TECHNOLOGY MANAGEMENT, LLC,

       Defendants.

                          MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court sua sponte, following its review of the Complaint

[Doc. 1], filed by Plaintiff on May 20, 2019. The Court has a duty to determine whether

subject-matter jurisdiction exists sua sponte. See Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842,

844 10th Cir. 1988). The Court, having considered the Complaint, the applicable law, and being

otherwise fully advised in the premises, concludes that the Complaint fails to allege the necessary

facts of citizenship in order to sustain diversity jurisdiction. Specifically, the Complaint fails to

allege the citizenship of each and every member of Plaintiff Southern New Mexico Neurosurgery

LLC and Defendant Hardin Technology LLC. Therefore, the Court will grant Plaintiff leave to

file an amended complaint no later than June 21, 2019, if the necessary jurisdictional allegations

can be made in compliance with the dictates of Rule 11 of the Federal Rules of Civil Procedure.

                                         BACKGROUND

       On May 20, 2019, Plaintiff filed its Complaint, asserting complete diversity between

Plaintiff and Defendants and asserting that the amount in controversy exceeds $75,000. [Doc. 1].
at 2. In support of its claim of diversity of citizenship, Plaintiff, which is an LLC, alleges that it

“operates,” “is headquartered,” and “is domiciled” in New Mexico. Id. Plaintiff further alleges

that Defendant Hardin Technology LLC is “headquartered” in Texas. Id. Finally, Plaintiff alleges

that Defendant Blake Hardin is domiciled in Texas. Id. However, Plaintiff makes no allegation

about the citizenship of its own members or the members of Defendant Hardin Technology LLC.

See id.

                                         LEGAL STANDARD

          A plaintiff is required to assert the basis of subject-matter jurisdiction in its complaint. Fed.

R. Civ. P. 8. Additionally, the district court must be satisfied that, indeed, it has subject-matter

jurisdiction. E.g., State Farm Mut. Auto. Ins. Co. v. Narvaez, 149 F.3d 1269, 1270–71 (10th Cir.

1998). Subject-matter jurisdiction cannot be waived and thus may be raised by the parties or

sua sponte at any time. Louisville & Nashville R.R. Co. v. Mottley, 211 U.S. 149, 152 (1908).

          District courts have original jurisdiction of all civil actions in which the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

citizens of different States. 28 U.S.C. § 1332(a) (2018). Determining the citizenship of a limited

liability company is different from determining the citizenship of a corporation under § 1332.

A corporation is deemed to be a citizen of both the state in which it is incorporated and in which

it maintains its principal place of business. See § 1332(c). Limited liability companies, however,

are treated as partnerships for citizenship purposes and are therefore citizens of each and

every state in which any member is a citizen. Siloam Springs Hotel, L.L.C. v. Century Sur. Co.,

781 F.3d 1233, 1234 (10th Cir. 2015).

                                                     2
                                          DISCUSSION

       Here, the facts set forth in the Complaint do not sufficiently establish the citizenship of

either Plaintiff Southern New Mexico Neurosurgery LLC or Defendant Hardin Technology LLC

because they fail to allege the citizenship of the members of either entity. Plaintiff may amend its

Complaint to properly allege the citizenship of each and every member of Plaintiff Southern

New Mexico Neurosurgery LLC and Defendant Hardin Technology LLC.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff is

granted leave amend its Complaint to properly allege diversity of citizenship, if such allegations

can be made in compliance with the dictates of Rule 11 of the Federal Rules of Civil Procedure,

no later than June 21, 2019.

       IT IS FURTHER ORDERED that if such an amended complaint is not filed by June 21,

2019, the Court may dismiss this action without prejudice.

       IT IS SO ORDERED.

                                                             ______________________________
                                                             STEPHAN M. VIDMAR
                                                             United States Magistrate Judge




                                                 3
